0DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoki et al (US 2017/0014093) in view of Lin et al (US 2015/0294490).

As to claim 1, Hosoki teaches  image processing apparatus comprising: 
a hardware processor, wherein, the hardware processor is configured to determine a standard frame image in a dynamic image including a plurality of frame images obtained by imaging using radiation a process of a movement in an intentional motion by a subject (Dynamic imaging is performed by continuously emitting radiation such as X-rays to a subject M; imaging device 1 functions as an image obtaining unit 110 (imaging unit), and images a cyclic dynamic state of a subject M, thereby obtaining a dynamic image showing the dynamic state of the subject M, paragraph [0025]; (the control unit 210 connects the frame images other than the discarded frame images (i.e., of the series of frame images taken by dynamic imaging this time, the remaining not-discarded frame images) with each other based on a connection command signal input from the operation unit 23 through the connection command screen, and stores the connected frame images in the storage unit 22 as a dynamic image, paragraph [0099]).
While Hosaki teaches image data as being the position information of the region of interest which is the chest , Hosaki  fails to specifically teach “generate position information showing a position state of the predetermined structure in the standard frame image from a relation of positions of the plurality of set feature points,and specify in another frame image of the dynamic image positions of the plurality of set feature points and generates the position information of the predetermined structure in the another frame image
Specifically,  Lin et al. teaches a plurality of feature points on a predetermined structure in the standard frame image, and  generate position information showing a position state of the predetermined structure in the standard frame image from a relation of positions of the plurality of set feature points ( Fig. 4A 408, Detect first feature points for the first image, Fig. 4B 416 Detect second feature points for each transformed im age, [0021] “The computer processor 112 detects second feature points for each of the transformed images and extracts second texture descriptors from each of the transformed images 116”, [0054] “extracting points of interest in each view to comprise of point set from each image view, extracting visual representation around spatio-temporal region at one or more points in each point set related in two or more images, making one or more point constellations from each point set by grouping one or more points from each point set in each selected view”), and specify in another frame image of the dynamic image positions of the plurality of set feature points and generates the position information of the predetermined structure in the another frame image ( paragraph [0051-0052],[0054]).Lin teaches in ([0004] “The transformed second image is the second image transformed to the coordinate system of the first image”, [0019], [0023], [0044] “The calculating and applying operation 414 includes calculating a coordinate range of the transformed image before generating the transformed image”), which feature points are comprised in the target feature point pair in the set of target feature point pairs (Fig. 3A,in further view of [0047-0048], [0054-0056)). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use the alignmenet and generation operation of Lin in Hosaki  in order to normalize The 3-D distortion by making a hypothesis transformation and finding the accurate corresponding points. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Lin et al teaches the  image processing apparatus according to claim 1, wherein the position information includes one or a combination of a plurality of the following, straight line or curve connecting the plurality of feature points, surface formed from the plurality of feature points, angle formed between the straight line or the surface and a standard, a distance between the plurality of feature points, and a square area of the surface formed by the plurality of feature points ( paragraph [0041],[0050]).
As to claim 3, Lin et al teaches the  image processing apparatus according to claim 1, wherein the hardware processor is configured to calculate difference information of the position information among a plurality of frame images (FIGS. 4A-C show an example method 402 for relating corresponding points in a plurality of images with an overlapping scene contemplated by the present invention. A receiving operation 404 receives a first image and a second image, paragraph [0039-0041]).
As to claim 4, Lin et al teaches the  image processing apparatus according to claim 3, wherein the hardware processor is configured to determine whether the difference information exceeds a threshold value set in advance (At identifying operation 422, matched feature points from the first image and each of the transformed images with an associated texture similarity above a similarity threshold are identified, paragraph [0049])
 As to claim 5, Hosoki et al teaches the image processing apparatus according to claim 4, wherein the hardware processor is configured to set the threshold value according to one or a combination of a plurality of the following, an imaging site when the dynamic image is imaged, modality, age, sex, physique of the subject, whether a jig is used, and whether there is artificial material inside a body ( there is provided a radiation imaging control device which controls an imaging device which emits radiation and images a dynamic state of a subject, thereby taking a plurality of frame images of the dynamic state of the subject, including: a detection unit which detects the dynamic state of the subject being imaged and generates detection information on the dynamic state; a change determination unit which determines whether change of the dynamic state being imaged is within a predetermined range based on the generated detection information; and a control unit which controls capturing of the taken frame images according to a result of the determination of the change determination unit, paragraph [0010-0011][0031])
As to claim 6, Hosoki et al teaches the image processing apparatus according to claim 1, wherein the hardware processor is configured to create a graph or an animation image showing a movement of the predetermined structure based on the position information generated in the plurality of frame images and output the graph or the animation image, or to output the position information to an external model apparatus linked with the position information ( the graph has been output in figure 4 and figure 5).
As to claim 7, Hosoki et al teaches the image processing apparatus according to claim 6, wherein the hardware processor is configured to set at least one of the following conditions including duplicated range of a human body, duplicated size, two- dimensional or three-dimensional, color, and whether bone or muscle tissue is included according to an imaging condition during imaging or patient information when the animation image is created ( paragraph [0031-033]).
As to claim 8, Hosoki et al teaches the image processing apparatus according to claim 1, further comprising a storage which stores the position information ( storage unit 22, paragraph [0034-0035]).
As to claim 9, Hosoki et al teaches the image processing apparatus according to claim 8, wherein, with an exception of frame images in which the value of the position information is a maximum value, a minimum value, an average value, or a value which changes first, among position information calculated from the plurality of frame images, the storage stores the other frame images with resolution reduced or in a compressed state(paragraph [0036]; [0055-0057]).
As to claim 10, Hosoki et al teaches the image processing apparatus according to claim 1, wherein the hardware processor is configured to display on a display the position information alone or to display on the display the position information combined with at least one of the dynamic image or the frame image corresponding to the position information (the control unit 210 displays the waveform of the phase width of the dynamic state to be obtained (e.g., three cycles of respiration starting from the maximal inspiratory level) at the upper row on the display screen of the display unit 24, and also displays, based on the detection information input from the change determination unit 212, the waveform of the phase width of the dynamic state already obtained by the image obtaining unit 110 at the lower row on the display screen of the display unit 24. This lets the photographer readily catch how much the phase width (valid phase width) of the dynamic state of valid frame images is already obtained with respect to the phase width of the dynamic state to be obtained (i.e., how many valid frame images are already obtained with respect to all frame images to be obtained), namely, readily catch the imaging end timing, paragraph [0092]).
As to claim 11, Hosoki et al teaches the image processing apparatus according to claim 10, wherein the hardware processor is configured to display on the display the position information corresponding to the displayed frame image to sequentially switch linked with an operation of each frame image in the dynamic image being switched sequentially, or to continuously display on the display the position information according to a condition set in advance even if each frame image in the dynamic image is switched (The reading control device 14 controls the switching elements of the pixels of the radiation detection unit 13 based on image reading conditions input from the imaging console 2 to switch the pixels to read the electric signals accumulated in the pixels, thereby reading the electric signals accumulated in the radiation detection unit 13 and obtaining image data, paragraph [0031],[0065]).
As to claim 12, Hosoki et al teaches the image processing apparatus according to claim 10, wherein the hardware processor is configured to display the position information applying display of highlight using at least one of the following including, color, shape, size, shadow, flashing, or character type according to a determination result that difference information between the position information and the position information based on the another frame image set in advance exceeds a threshold value set in advance ( display unit 24, paragraph [0092]).
As to claim 13, Hosoki et al teaches the image processing apparatus according to claim 10, wherein the hardware processor is configured to display as a frame image for initial display of the dynamic image any one of the following among the plurality of frame images, the frame image which includes difference information between position information based on the frame image and position information based on the another frame image set in advance being lower than a threshold value set in advance, the frame image which includes the difference information being maximum, the frame image which includes the difference information being minimum, the frame image which includes the difference information being closest to an average value, or the frame image which includes the difference information being first to change (the change determination unit 212 determines under which one of the three types of symbol, “+” “−” and “*”, the change amount of the detected value per unit time (per frame interval) (here, a difference value between an input detected value and a detected value input one before this input detected value) falls. The change determination unit 212 determines that phase change of the dynamic state is valid (phase change is within a predetermined range) when the symbols representing the change amount of the detected value and the symbols representing the change amount of the expected value match for a half cycle in a row, and determines that phase change of the dynamic state is invalid (phase change is not within the predetermined range) when the symbol representing the change amount of the detected value and the symbol representing the change amount of the expected value do not match, and outputs determination result information indicating the determination result to the control unit 210, paragraph [0065]).
As to claim 14, Hosoki et al teaches the image processing apparatus according to claim 1, wherein the hardware processor is configured to notify failure when setting of the feature point or generating of the position information fails(information to notify that an operation, paragraph [0065];  [0118-0119]).
As to claim 15, Hosoki et al teaches the image processing apparatus according to claim 1, wherein the hardware processor is configured to determine a first frame image, a frame image in which the predetermined structure is detected for the first time, a frame image in which the position information of the predetermined structure exceeds a predetermined value or a frame image selected by user operation as the standard frame image ( paragraph [0031]).
As to claim 16, Hosoki et al teaches the image processing apparatus according to claim 1, wherein the dynamic image is a dynamic image which images the following with radiation, a motion moving a lower back, a motion moving a neck, a motion moving a joint or a swallowing motion (examples of the cyclic dynamic state include: shape change of the lung, i.e., expansion and contraction of the lung, accompanying respiration (respiratory movement); and pulsation of the heart. Dynamic imaging is performed by continuously emitting radiation such as X-rays to a subject M, thereby obtaining a plurality of images of the subject M (hereinafter called “continuous imaging”; paragraph [0025]).
The limitation of claims 17 has been addressed in claim 1 above.

			Contact information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung  can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/               Primary Examiner, Art Unit 2664